Citation Nr: 0014984	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-18 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a fracture of the 
left navicular with limitation of motion, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1956 to September 
1958.

A decision by the Board of Veterans' Appeals (Board) in 
September 1996 denied the veteran's claim for service 
connection for PTSD, on the basis that an inservice stressor 
had not been shown.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision that (1) determined 
there was no new and material evidence to reopen the 
veteran's claim for service connection for PTSD, and 
(2) denied an increased evaluation for a fractured left 
navicular with loss of motion (rated 10 percent under 
diagnostic code 5215).  The veteran submitted a notice of 
disagreement in October 1998, and the RO issued a statement 
of the case in November 1998.  The veteran submitted a 
substantive appeal in November 1998, and testified at a 
hearing in February 1999.  In May 1999, the RO hearing 
officer increased the evaluation for fractured left navicular 
with loss of motion from 10 percent to 20 percent, effective 
from August 1997 (under diagnostic code 5214). The veteran 
has continued his appeal.

A review of the record shows that the RO denied the veteran's 
claim for service connection for alcoholism in February 1998.  
A notice of disagreement was submitted in April 1998, and a 
statement of the case was issued in May 1998.  No substantive 
appeal has been submitted, and the issue is not in appellate 
status.  In his informal hearing presentation before the 
Board in March 2000, the veteran's representative again 
raised the issue of service connection for alcoholism.  This 
issue is referred to the RO as an application to reopen the 
claim for service connection for alcoholism.

FINDINGS OF FACT

1.  In September 1996, the Board denied the veteran's claim 
for service connection for PTSD.

2.  Evidence submitted since the 1996 Board denial of service 
connection for PTSD is redundant and cumulative or 
duplicative of evidence already submitted, or is new evidence 
that does not bear directly and substantially on the matter 
at hand, or is not of such significance that it must be 
considered to fairly consider the claim.

3.  The fracture of the left navicular with limitation of 
motion is manifested primarily by decreases in the standard 
ranges of motion, weakness, moderate motor and sensory 
dysfunction in the left hand, and complaints of pain that 
produce some functional impairment; ankylosis of the left 
wrist is not shown.


CONCLUSIONS OF LAW

1.  The September 1996 decision of the Board, denying the 
veteran's claim for service connection for PTSD, was final.  
38 C.F.R. § 20.1100 (1996).

2.  The additional evidence submitted subsequent to the 1996 
Board decision, denying the veteran's claim for service 
connection for PTSD, is not new and material; the claim is 
not reopened; and the prior Board decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The criteria for a rating in excess of 20 percent for 
fracture of the left navicular with limitation of motion are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.71, Codes 5214, 5215 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to
Reopen the Claim for Service Connection for PTSD

A.  Factual Background

The veteran had active service from June 1956 to September 
1958.

Service medical records are negative of manifestations of 
PTSD.

The evidence of record at the time of the September 1996 
Board decision consisted primarily of service medical 
records, a service discharge record, a report of VA 
examination, Social Security records, VA hospital and 
outpatient treatment records, prior testimony, and statements 
from the veteran.  

Evidence submitted since the September 1996 Board decision 
includes VA outpatient treatment records showing a diagnosis 
of PTSD; service personnel records showing duty assignments 
and conviction by Special Court Martial; and additional 
testimony by the veteran.

Statements and testimony by the veteran in the claims folder 
are to the effect that, while in service in Korea, his 
assignment was to place dynamite charges in a rock quarry, 
which was dangerous and he saw other soldiers injured and 
killed by the explosions; he witnessed children killed by 
landmines; he asserted racial harassment by his fellow 
soldiers; and he asserted that he did not receive his pay in 
Korea, had to borrow money, and was threatened with physical 
harm and death if he did not pay his debt.

B.  Legal Analysis

When the Board denies a claim, the decision is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100 (1999).

The question now presented is whether new and material 
evidence has been submitted since the Board's September 1996 
decision, denying service connection for PTSD, to permit 
reopening of the claim.  See Evans v. Brown, 9 Vet. App. 273, 
282-83 (1993); Glynn v. Brown, 6 Vet. App. 523, 528-29 
(1994); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Prior to the Board's September 1996 decision, there was a 
lack of corroborating evidence as to the existence of the 
veteran's claimed in-service stressors experienced in the 
aftermath of the Korean Conflict.  The medical evidence of 
record supported a diagnosis of PTSD based upon the following 
stressors:  (1) burying dead soldiers and civilians; (2) 
racial harassment as a result of the military being recently 
integrated; (3) seeing civilians shot by fellow soldiers; and 
(4) clearing the skeletons of the dead. The evidence of 
record, in general, failed to corroborate the existence of 
any in-service stressor.

The evidence added to the record since that decision includes 
additional VA outpatient treatment records and hearing 
testimony, which are cumulative in nature and reiterate prior 
testimony.  This evidence also shows a diagnosis of PTSD.  
Such evidence was already of record at the time of the prior 
denial, and therefore this additional evidence is not 
"new".

The veteran also submitted some service personnel records 
that are "new," but not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
These records show that the veteran was convicted by Special 
Court Martial of striking a sergeant, and was confined for 
three months.  However, these records do not tend to 
corroborate the existence of any stressor, cited above, upon 
which the diagnosis of PTSD was based. The Board finds this 
evidence not material because, without corroborating the 
existence of any stressor, the evidence is of no 
significance.  Hence, the evidence is not "new and 
material."

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for PTSD, 
and the 1996 Board decision, denying the veteran's claim for 
service connection for PTSD, remains final.



II.  Entitlement to an Increased Rating for a Fracture
of the Left Navicular with Limitation of Motion

A.  Factual Background

Service medical records show that the veteran fell while 
playing football and injured his left wrist in 1956.  X-rays 
revealed a linear fracture line across the wrist of the left 
carpal navicular.  There was marked tenderness over the whole 
wrist and marked limitation of motion.  The veteran's wrist 
was placed in a cast.

A March 1988 RO rating decision granted service connection 
for old fracture, left navicular, healed, and assigned a 
noncompensable evaluation under diagnostic code 5215, 
effective from September 1987.

X-rays taken of the left wrist in December 1988 showed some 
osteoporosis of the distal radius and ulna and of the carpal 
bones.

An April 1990 RO rating decision increased the evaluation for 
old fracture, left navicular, healed, now with limitation of 
motion and x-ray evidence of SLAC (scapholunate advanced 
collapse) syndrome, from zero percent to 10 percent, 
effective from February 1989.

VA outpatient records in February 1997 showed that the 
veteran complained of chronic pain in his left wrist.

Testimony of the veteran at a hearing in February 1999 was to 
the effect that he had weakness and no control of his left 
wrist; that he could not pick up or put down items without 
support; that he could not bend his wrist; and that he had 
muscle spasms and pain associated with his left wrist, for 
which he took medications.

The veteran underwent a VA examination in May 1999.  He 
reported that he injured his left wrist while in service, and 
that he wore a cast for several months.  He reported that his 
left wrist had never really healed properly, and that he 
continues to have pain, stiffness, and weakness involving the 
left hand and wrist. Examination of the left wrist revealed 
the presence of no surgical scars.  The left wrist was held 
in about 10 degrees of ulnar deviation and slight flexion, 
and was unable to be passively or actively corrected into 
neutral or any radial deviation; no further ulnar deviation 
was possible.  Range of motion was from 20 degrees of 
dorsiflexion to 20 degrees of volar flexion. There was 
tenderness over the navicular dorsally, radially, and 
volarly; there were few other areas of tenderness.  The 
veteran had diminished strength in his left hand.  The 
examiner noted uncertainty with the veteran's cooperation 
during strength testing.  The veteran seemed to have about 
3 to 3-/5 strength in grip, pinch, wrist flexion and 
extension, elbow flexion and extension, and shoulder 
elevation.  He did not seem to have any atrophy of the left 
upper extremity when compared to the right upper extremity.  
Sensation was intact throughout to light touch. The veteran 
was diagnosed with status post left navicular fracture by 
history, now with significantly limited range of motion to 
the nondominant wrist, and with global weakness in the left 
upper extremity with intact sensation.

The veteran underwent another VA examination in May 1999.  
The veteran reported that the major problem with hand 
function was that he could not move his left wrist through 
its full range of motion.  He had particular impairment in 
all radial deviation of the left wrist and could not deviate 
more than one or two degrees.  He had weakness in 
dorsiflexion of the wrist, and had weakness in palmar flexion 
of the wrist.  In testing muscles innervated by the ulnar 
nerve, he had atrophy and weakness of the abductor digiti 
quinti muscle.  He had weakness of lumbricals.  He had 
weakness of interosseous muscles.  He also had weakness of 
the thumb flexor and extensor muscles.  It was the examiner's 
impression that the veteran had significant limitation in the 
range of motion of his left wrist, and evidence of both motor 
and sensory dsyfunction (moderate) in ulnar and median nerve 
in the left hand.

A May 1999 RO rating decision increased the evaluation for 
fracture left navicular with limitation of motion from 10 
percent to 20 percent, effective from August 1997.
B.  Legal Analysis

The veteran's claim for an increased rating for fracture of 
the left navicular with limitation of motion is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  A 20 
percent evaluation is warranted for favorable ankylosis of 
the wrist of the minor upper extremity.  A 30 percent 
evaluation is warranted for ankylosis in any other position 
other than favorable.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the minor upper extremity in any 
degree of palmar flexion, or with ulnar or radial deviation.  
38 C.F.R. § 4.71a, Codes 5214, 5215.

The standard ranges of motion of the wrist are 80 degrees of 
palmar flexion, 70 degrees of dorsiflexion, 45 degrees of 
ulnar deviation, and 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I.

A review of the May 1999 RO rating decision shows that the 
veteran's left wrist disability has been rated analogous to 
favorable ankylosis of the left wrist, 20 percent disabling, 
under diagnostic code 5214 (the prior 10 percent rating was 
assigned based on limitation of motion under diagnostic code 
5215). A rating for the veteran's left wrist disability may 
be assigned under diagnostic code 5214 or 5215.  Although, no 
more than one rating may be assigned without violating the 
rule against the pyramiding of disabilities.  38 C.F.R. § 
4.14.

The veteran's testimony is to the effect that his left wrist 
disability is more severe than currently evaluated, and that 
he has pain and weakness of the left wrist and hand that 
produce functional impairment.

The recent VA examinations show that the range of motion of 
the veteran's left wrist was from 20 degrees of dorsiflexion 
to 20 degrees of volar flexion.  His left wrist was held in 
about 10 degrees of ulnar deviation, with no further ulnar 
deviation possible.  The Board notes these ranges of motion 
are significantly below the standard ranges of motion.  See 
38 C.F.R. § 4.71, Plate I.  A 10 percent evaluation, however, 
is the maximum schedular rating for limitation of motion of 
either wrist under diagnostic code 5215.

The evidence also reflects that the veteran has pain and 
weakness in his left wrist and that he cannot pick up items 
without support. Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  The Board has carefully considered the veteran's 
statements to the effect that he has functional impairment in 
his left wrist and hand from pain and weakness that interfere 
with his ability to pick up objects.  38 C.F.R. §§ 4.10, 
4.40, 4.41, 4.45, 4.59.

After consideration of all the evidence, including the 
veteran's statements, the Board notes that the fracture of 
the left navicular with limitation of motion is manifested 
primarily by decreases in the standard ranges of motion, 
weakness, moderate motor and sensory dsyfunction in the left 
hand, and complaints of pain that produce some functional 
impairment.  Although the medical evidence does show movement 
of the veteran's left wrist, the Board notes that the 
veteran's present level of disability and functional loss due 
to pain and weakness on use, impaired ulnar and radial 
deviation, and moderate sensory and motor dysfunction of the 
left hand are analogous to a condition of favorable ankylosis 
of a non-dominant wrist to warrant a 20 percent evaluation 
under diagnostic code 5214.

The overall evidence does not more closely approximate 
"unfavorable ankylosis", which would warrant a higher 
evaluation.  Nor does the evidence reveal that the veteran's 
service-connected disability presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b)(1).

In this regard the evidence is not in equipoise, but is 
against a higher rating.  See 38 C.F.R. § 4.7.  Thus, the 
benefit of the doubt cannot be applied, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDERS

There being no new and material evidence submitted, the 
application to reopen the claim for service connection for 
PTSD is denied.

An increased rating for fracture of the left navicular with 
limitation of motion is denied.




		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

